Citation Nr: 0215571	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  02-00 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether a May 1970 VA rating decision which denied service 
connection for schizophrenia contained clear and unmistakable 
error (CUE).  


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from February 1969 to November 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran testified at hearing held 
before a hearing officer at the RO in April 2002.  


FINDING OF FACT

In the May 1970 rating decision that denied service 
connection for schizophrenia, the RO erroneously failed to 
apply the correct regulatory standards in effect at the time 
to the facts of the case; at the time of the decision, there 
was of record no clear and unmistakable (obvious or manifest) 
evidence demonstrating that schizophrenia, first diagnosed in 
service, existed prior to service, and there was of record no 
clear and unmistakable (obvious or manifest) evidence 
demonstrating that the increase in severity of any 
schizophrenia that existed prior to service was due to the 
natural progress of the condition.  


CONCLUSION OF LAW

The May 1970 rating decision that denied service connection 
for schizophrenia contained clear and unmistakable error in 
determining that the veteran's schizophrenia existed prior to 
service and was not aggravated by service; because of that 
error, service connection for schizophrenia was denied.  
38 U.S.C.A. § 5109A (West Supp. 2002); 38 C.F.R. § 3.105 
(2001); 38 U.S.C. §§ 310, 311, 353 (1964); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (1970).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran through counsel contends that the May 1970 rating 
decision that denied service connection for schizophrenia 
contained CUE in that it did not afford him the presumption 
of soundness required by 38 C.F.R. § 3.304(b) because the 
decision based the finding of a pre-existing condition on a 
service medical board's interpretation of statements made by 
the veteran during an acute psychotic break.  Alternatively, 
the veteran argues that even if it were found that the 
presumption of soundness was rebutted, the rating decision 
failed to apply the presumption of aggravation required by 
38 C.F.R. § 3.306(a).  

In the interest of clarity, the Board will initially 
recapitulate the pertinent law and regulations and the 
relevant factual and procedural background.  The Board will 
then discuss the applicability of the Veterans Claims 
Assistance Act.  Finally, the Board will analyze the 
veteran's claim of clear and unmistakable error in the May 
1970 rating decision.  

Relevant Law and Regulations

Previous determinations which are final and binding, 
including decisions of service connection and degree of 
disability will be accepted as correct in the absence of CUE.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  In Thompson v. Derwinski, 1 Vet. App. 251 
(1991), the United States Court of Appeals for Veterans 
Claims (the Court) held that a difference of opinion as to 
the facts or a disagreement with the original rating and its 
interpretation of the facts is not the type of administrative 
reversible error contemplated under 38 C.F.R. § 3.105(a).  

In order to find CUE it must be determined (1) that either 
the facts known at the time were not before the adjudicator 
or the law then in effect was incorrectly applied, (2) that 
an error occurred based on the record and the law that 
existed at the time the decision was made, and (3) that, had 
the error not been made, the outcome would have been 
manifestly different.  See Baldwin v. West, 13 Vet. App. 1, 5 
(1999); Grover v. West, 12 Vet. App. 109, 112 (1999) [citing 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994)]; Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

The Court has stated that "[c]lear and unmistakable error is 
an administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  A claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 
(1992).  "To prove the existence of [clear and unmistakable 
error] as set forth in § 3.105(a), the claimant must show 
that an outcome-determinative error occurred, that is, an 
error that would manifestly change the outcome of a prior 
decision."  Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 
1999).  

In order to determine whether the May 1970 rating decision 
contained CUE, a review of the law and evidence which was 
before the rating board "at that time" must be undertaken.  
See 38 C.F.R. § 3.104(a) (2001).  "A determination that 
there was 'clear and unmistakable error' must be based on the 
record that existed at the time of the prior...decision."  
Russell, at 314.  In other words, the Board cannot apply the 
benefit of hindsight to its evaluation of the rating board's 
actions in 1970 in determining whether CUE existed.  

The law and regulations concerning the establishment of 
service connection that existed in May 1970 were essentially 
the same as those in effect today, with renumbering of the 
relevant statutes.  Service connection was to be established 
for disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C. § 310 
(1964); 38 C.F.R. § 3.303 (1970) [now 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2001)].  

For the purposes of 38 U.S.C. § 310, another statute, 
38 U.S.C. § 311, provided that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C. § 311 (1964) [now 38 U.S.C.A. § 1111 
(West 1991)].  

As to the presumption of soundness, the implementing 
regulation, 38 C.F.R. § 3.304(b) (1970), read as follows:  

(b) Presumption of soundness.  The veteran will be 
considered to have been in sound condition when 
examined, accepted and enrolled for service, except 
as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed 
prior thereto.  Only such conditions as are 
recorded in examination reports are to be 
considered as noted.  
(1)  History of pre-service existence of conditions 
recorded at the time of examination does not 
constitute a notation of such conditions but will 
be considered together with all other material 
evidence in determinations as to inception.  
Determinations should not be based on medical 
judgment alone as distinguished from accepted 
medical principles, or on history alone without 
regard to clinical factors pertinent to the basic 
character, origin and development of such injury or 
disease.  They should be based on thorough analysis 
of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted 
medical principles pertaining to course, and 
character of the particular injury or disease or 
residuals thereof.  
	(2)  History conforming to accepted medical 
principles should be given due consideration, in 
conjunction with basic clinical data, and be 
accorded probative value consistent with accepted 
medical and evidentiary principles in relation to 
value consistent with accepted medical evidence 
relating to incurrence, symptoms and course of the 
injury or disease, including official and other 
records made prior to, during or subsequent to 
service, together with all other lay and medial 
evidence concerning the inception, development and 
manifestations of the particular condition will be 
taken into full account.  
	(3)  Signed statements of veterans relating to 
the origin, or incurrence of any disease or injury 
made in service if against his own interest is of 
no force and effect if other data do not establish 
the fact.  Other evidence will be considered as 
though such statement were not of record.  

As to aggravation, the relevant statute was 38 U.S.C. § 353 
(1964), which stated that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  [Currently 38 U.S.C.A. § 1153 (West 
1991).]

The implementing regulation pertaining to aggravation of pre-
service disability, 38 C.F.R. § 3.306 (1970), in pertinent 
part read as follows:  

(a)  General.  A preexisting injury or disease will 
be considered to have been aggravated by active 
military, naval, or air service, where there is an 
increase in disability during such service, unless 
there is a specific finding that the increase in 
disability is due to the natural progress of the 
disease.  
(b)  War service.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service 
disability underwent an increase in severity during 
service.  This includes medical facts and 
principles which may be considered to determine 
whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in 
severity during service on the basis of all the 
evidence of record pertaining to the manifestations 
of the disability prior to, during and subsequent 
to service.  
....
(c)  Peacetime service.  The specific finding 
requirement that an increase in disability is due 
to the natural progress of the condition will be 
met when the available evidence of a nature 
generally acceptable as competent shows that the 
increase in severity of a disease or injury or 
acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or 
contributing cause or influence peculiar to 
military service.  Consideration will be given to 
the circumstances, conditions, and hardships of 
service.  

Factual and procedural background

As noted in the Introduction, the veteran's active service 
was from February 1969 to November 1969.  The RO received the 
veteran's claim for service connection for schizophrenic 
reaction in February 1970.  On his VA Form 21-526, the 
veteran stated that his schizophrenic reaction had its onset 
in September 1969.  He reported that from September 1969 to 
the date of his separation from service in December 1969 he 
was hospitalized for schizophrenic reaction at the U.S. Air 
Force Hospital, Elmendorf, Alaska, and at Brooke General 
Hospital, Fort Sam Houston, Texas.  

In the rating decision dated in May 1970 which forms the 
heart of this appeal, the RO denied the veteran's claim of 
entitlement to service connection for schizophrenia.  The 
reasons for the RO's denial will be addressed in some detail 
below.  The RO notified the veteran of its decision in a 
letter dated in May 1970 and informed him of his appellate 
rights.  The veteran did not appeal.  

Evidence of record at the time of the May 1970 decision 
included service medical records, the veteran's DD Form 214 
and the reports of a VA general medical examination and a VA 
psychiatric examination, both dated in April 1970.  

The service medical records before the RO in May 1970 
included the report of the veteran's February 1969 induction 
examination, at which the examiner evaluated the veteran's 
psychiatric condition as normal.  Other than a blank dental 
record, the remaining service medical records in the file 
were the report of a medical board examination dated in 
November 1969 accompanied by a narrative summary.  The other 
service medical record before the RO was DA Form 8-118, 
Medical Board Proceedings, of the same date in November 1969.  

The medical board examination report stated that the veteran 
was medically unacceptable and was not qualified because of 
psychiatric abnormality.  The report referred to the 
narrative summary, which was prepared in November 1969.  It 
indicated that the veteran had been hospitalized at Brooke 
Army Medical Center since early October 1969.  The summary 
noted that the veteran had eight months of active duty and 
had been transferred from Elmendorf USAF Hospital where he 
had been hospitalized in September 1969 because of bizarre 
and unusual behavior.  The physician who prepared the summary 
stated that on admission to the psychiatry service at Brooke, 
the veteran's thinking was still loose.  The veteran's past 
history was reported as follows:  

The patient is a high school graduate and attended 
Purdue University for one semester but quit because 
he was fed up with it all.  He then worked in a 
steel mill for three years as an electrical 
repairmen [sic] on generators from 1965 to 1968.  
He was fired from this job because of failure to 
report off duty.  The patient feels that the real 
reason was his beard and his long hair.  He was 
unemployed for a four month period before entering 
the service.  

In the narrative summary under mental status examination, the 
physician stated:  

The patient's thinking is quite loose.  His affect 
is inappropriate and his is above average 
intelligence.  He laughs inappropriately.  He 
states that his thoughts run continuously and they 
in fact do jump from subject to subject.  His 
thinking is tangential.  He misinterprets 
questions.  His proverb interpretation is unusual.  
He states that the Army is not a waste but I am 
wasting in the Army.  He is very vague and has a 
great deal of difficulty in talking about concrete 
situations and doing the routine things that are 
expected of him.  He was somewhat grandiose in what 
he can do in respect to electronics, although he 
does have some knowledge in this area.  

In the discussion portion of the narrative summary, the 
physician stated:

This is a 23-year old man with eight months of 
active duty, transferred to us from Alaska.  He is 
currently in partial remission and he should be 
separated from the service as he is likely to 
continue to have difficulty in functioning.  
Although he has been in the service for a seven-
month period, it is felt that this should be 
considered LOD [line of duty]: No, EPTS [existed 
prior to service].  There is a history of gradual 
deterioration in functioning prior to entering the 
service.  He quit college because he was "fed-
up".  He was fired from a job for poor performance 
approximately four months before coming into the 
service and during the four months just preceding 
entry into the service he was unemployed and stayed 
a home doing very little.  It was therefore felt 
that his condition existed prior to service and 
that there have not been serious aggravating 
factors during his tour of duty.  

The following was stated in the narrative summary:  

DIAGNOSIS:  Schizophrenic reaction, 
undifferentiated, chronic, severe, in partial 
remission; manifested by loose associations and 
inappropriate affect and behavior.
EXTERNAL PRECIPITATATING STRESS:  Minimal (routine 
military duty).
PREMORBID PERSONALITY AND PREDISPOSITON:  Severe 
(past history of poor adjustment but no past 
history of psychiatric treatment).
DEGREE OF PSYCHIATRIC IMPAIRMENT:  Marked for 
military duty. 
LOD:  No, EPTS

The DA Form 8-118, Medical Board Proceedings, of the same 
date in November 1969 as the narrative summary quoted above, 
reported the same diagnosis as quoted, as well as the same 
external precipitating stress and premorbid personality and 
predisposition.  Similarly, the entry under line of duty was 
"No, EPTS"; the entry under approximate date of origin was 
"EPTS".  The entry under "cause incident to service" was 
"yes", the entry under "existed prior to entry on active 
duty" was "no", and the entry under aggravated by active duty 
was "no".  

Also of record was the veteran's DD Form 214, Armed Forces of 
the United States Report of Transfer or Discharge, which 
showed the service dates from February 6, 1969 to December 
11, 1969, and documented that the veteran's rank at entry 
into service was private and at separation from service was 
SP4.  It stated that the reason for the veteran's discharge 
from service was physical disability, EPTS and that the 
veteran was not entitled to disability severance pay.  

The remaining evidence of record at the time of the May 1970 
rating decision consisted of the report of an April 1970 VA 
examination, including a psychiatric examination.  The 
veteran reported working at a "Ford plant" from "3-11" to 3-
14".  
The VA psychiatrist stated that the veteran's C-file and 
service records were available to him.  He repeated almost 
verbatim the veteran's past history reported in the November 
1969 narrative summary.  This included the statement that the 
veteran was unemployed for 4 months before entering the 
service.  Under the heading additional history and present 
findings from a psychiatric standpoint, the psychiatrist 
reported that the veteran stated that he had worked only 3 
days since he had left service, at a Ford automobile plant, 
and that he had "quit" and since had been "sitting around the 
home and hardly leaves the home.  He has not looked for 
employment."  The VA psychiatrist stated that on psychiatric 
examination the veteran frequently gave irrational, 
inadequate and irrelevant replies and showed flight of ideas 
and autistic thinking and was emotionally flat.  The 
psychiatrist stated that it became rather obvious that the 
veteran was a chronic schizophrenic, suffering from 
delusions, hallucinations and confusion with an inability to 
think and act in a logical and realistic manner.  The 
diagnosis was schizophrenia, chronic.  

In the May 1970 rating decision, the RO denied service 
connection for schizophrenia.  The RO concluded that the 
veteran's schizophrenia pre-existed service and was not 
aggravated thereby.  In its entirety the discussion in the 
rating decision read as follows: 

Induction examination is negative for any nervous 
condition.  The veteran was discharged for physical 
[sic] disability because of his psychosis EPTS with 
no entitlement to receive disability severance pay.  
The service records indicate that the veteran was 
treated for schizophrenic reaction, 
undifferentiated type, severe, in partial 
remission, manifested by loose associations and 
inappropriate affect and behavior.  He gave a past 
history of poor adjustment in civilian life.  The 
service records show a history of gradual 
deterioration and functioning prior to entering the 
service.  There is evidence that he quit college 
because he was "fed-up."  He was fired from a job 
for poor performance approximately four months 
before coming into service, and during the four-
month period, he was unemployed and stayed at home 
doing very little.  The service department 
indicated that there was no evidence of any 
aggravation of his condition during service.  VA 
examination throws no light on the veteran's 
disability prior to his entering service and merely 
reiterates what is in the service records.  
Schizophrenia, competent is diagnosed.  

Applicability of the VCAA

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Regulations have been 
implemented in support of the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) [to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].

In Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
Court held in part that "there is nothing in the text or the 
legislative history of VCAA to indicate that VA's duties to 
assist and notify are now, for the first time, applicable to 
[CUE] motions." It was observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging such error is not pursuing a claim for 
benefits, but rather is collaterally attacking a final 
decision.  Thus, a "claimant", as defined by 38 U.S.C.A. § 
5100 (West Supp. 2002), cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  

Based on the precedential decision of the Court in Livesay, 
the Board concludes that the veteran's present claim is not 
subject to the provisions of the VCAA.  That being stated, 
the Board hastens to point out that the veteran received 
notice of the RO's action in the December 2000 rating 
decision and November 2001 statement of the case.  He and his 
attorney have been accorded ample opportunity to present 
argument in support of his CUE claim.  The veteran testified 
at a personal hearing at the RO in April 2000, and his 
attorney has filed briefs with the RO and, most recently, 
with the Board in August 2002.

As will be discussed below, in this CUE claim the Board's 
inquiry is limited to review of the evidence that was of 
record at the time of the May 1970 RO decision, as well as 
the contentions advanced by the veteran and his attorney.  
Under these circumstances, additional evidentiary development 
at this point would be of no value, and the veteran has not 
contended that such is required.  In summary, the Board 
believes that no action is required by the VCAA, and the 
veteran does not appear to contend otherwise.  Accordingly, 
the Board will proceed with its analysis.  

Analysis

The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
For reasons expressed below, the Board concludes the 
determination of the RO in the May 1970 rating decision that 
the veteran's schizophrenia existed prior to service 
contained CUE.  In the alternative, the Board concludes that 
even if the RO decision that the veteran's schizophrenia had 
been supported by the law and evidence (and the Board does 
not believe that such is the case), there was also CUE in the 
May 1970 RO determination that the schizophrenia was not 
aggravated by service.  

In addressing whether the veteran has demonstrated that the 
RO ignored the applicable statutory presumptions in rendering 
its 1970 decision, the Board observes that prior to 1990, the 
RO had no specific obligation to include a statement of 
reasons for the decision.  See 38 U.S.C.A. § 5104(b) (West 
Supp. 2002).  Thus, in order to establish CUE, it must be 
clear from the face of  the decision that a particular fact 
or law in a pre-1990 decision was not considered in the RO's 
adjudication of the case.  Cf. Eddy v. Brown, 9 Vet. App. 52, 
58 (1996) [silence in a final RO decision made before 
February 1990 cannot be taken as showing a failure to 
consider evidence of record]; see also Crippen v. Brown, 9 
Vet. App. 412 (1996).  

As indicated above, the Board will separately discuss the May 
1970 rating decision as it involved the statutory presumption 
of soundness and the presumption of aggravation.

Presumption of soundness

Following review of the evidence of record in May 1970 in 
light of the law and regulations in effect at the time, the 
Board finds that the RO's failed to apply the correct 
regulatory standards to the facts of this case.  In essence, 
the RO relied on the conclusion of the service medical board 
for its finding that the veteran's schizophrenia pre-existed 
service.  The medical board's conclusion that the veteran's 
schizophrenia existed prior to service was based on the 
history of pre-service activities (that he quit college after 
one semester, went to work for three years and was fired, was 
unemployed for the 4 months before service and stayed at home 
doing very little during that time) made by the veteran 
himself while he was  hospitalized in service for 
schizophrenia.  In the narrative summary that formed the 
basis for the medical board opinion, the reporting physician 
stated that the veteran was initially hospitalized in late 
September 1969 (i.e. over six months after he entered 
service) because of bizarre and unusual behavior and on 
admission at Brooke Hospital in early October 1969 the 
veteran's thinking was still loose.  The date of the 
narrative summary was in early November 1969, and the 
physician stated that on mental status examination the 
veteran's thinking was quite loose, that his thinking was 
tangential and he misinterpreted questions.  

In pertinent part, the regulation in effect in May 1970 as to 
the presumption of soundness, 38 C.F.R. § 3.304(b), 
specifically stated that a veteran will be considered to have 
been in sound condition at entrance into service except where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that the disease existed prior to service.  The 
question before the Board is whether in its May 1970 decision 
the RO failed to correctly apply the regulatory standard 
requiring clear and unmistakable evidence to rebut the 
presumption of soundness.  

It is undisputed that the veteran's entrance physical 
examination was pertinently normal and that the statutory 
presumption of soundness is applicable.  It appears to the 
Board that the service medical board's conclusion that the 
veteran's schizophrenia pre-existed service, which was 
evidently adopted by the RO, was based on an interpretation 
of the history given by the veteran himself during his 
treatment for schizophrenia, while his thinking was described 
by these same health care providers as quite loose and 
tangential and he was misinterpreting questions.  It seems to 
the Board that this is hardly clear and unmistakable evidence 
which serves to overcome the statutory presumption of 
soundness.  There is no indication in the record that anyone 
attempted to verify the information provided by the veteran. 

The Board acknowledges that the Court did not exist in 1970 
and that the RO did not have the extensive body of case law 
generated by that entity at its disposal.  The Board can, 
however, use Court decisions to inform it as to reasoning to 
be used as to what kind of evidence is clear and unmistakable 
and therefore rebuts the presumption of soundness.  In this 
regard,  Miller v. West, 11 Vet. App. 345, 347 is 
instructive.  In that case, the Board denied service 
connection for a psychiatric disorder, finding the 
presumption of soundness had been rebutted by clear and 
unmistakable evidence that the veteran had experienced a 
psychiatric disorder prior to service.  The Court observed 
that in determining that the presumption of soundness had 
been rebutted, the only evidence supporting the conclusion 
that the appellant's psychiatric condition existed prior to 
service consisted of two reports.  One was a psychiatric 
evaluation report that indicated that the appellant's 
psychiatric condition had existed prior to service and the 
other was a report from a service medical board that 
indicated that the appellant suffered from schizophrenia and 
that the disorder had pre-existed service.  The Court found 
that those reports were not supported by any contemporaneous 
clinical evidence or recorded history in the record before 
it.  The Court in Miller concluded that "[A] bare 
conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness."  On that basis, the 
Court reversed the Board's conclusion that the appellant's 
psychiatric condition existed prior to service.  See also 
Vanerson v. West, 12 Vet. App. 254 (1999).  But see Doran v. 
West, 6 Vet. App. 283, 286 (1994) [presumption of soundness 
rebutted by evidence consisting of appellant's admissions 
during in-service clinical evaluations of a pre-service 
history of psychiatric problems].  

After having carefully considered the matter, the Board finds 
that the RO in its May 1970 rating decision failed to 
properly apply the statutory presumption of soundness, 
because had it done so it could not have found that the 
narrative summary and medical board proceedings upon which it 
based its decision were clear and unmistakable evidence that 
the veteran's schizophrenia existed prior to service.  The 
history given by the veteran as to pre-service events was 
without independent corroboration in the record and was 
provided by the veteran while hospitalized with descriptions 
of his thinking as "loose" and "tangential" and while he 
was observed to misinterpret questions.  It was from 
interpretation of this history, and this history alone, that 
the physician who prepared the narrative summary and the 
medical board of which that physician was a member concluded 
that the veteran's schizophrenia, first treated and diagnosed 
7 months after his entry into service, existed prior to 
service.  There is no basis upon which the opinion of the 
physician who prepared the narrative summary and the report 
of the medical board proceedings can be said to be "clear 
and unmistakable evidence" that the veteran's schizophrenia 
pre-existed service.  The Board therefore concludes that the 
May 1970 rating decision contained CUE in determining that 
the veteran's schizophrenia existed prior to service.  

Presumption of aggravation

The veteran has argued in the alternative that even if his 
schizophrenia existed prior to service, there was CUE in the 
May 1970 RO decision that the schizophrenia was not 
aggravated by service.  The veteran argues that the RO failed 
to apply the presumption of aggravation found at 38 U.S.C. 
§ 353 and 38 C.F.R. § 3.306.  

In determining whether there was CUE in the May RO decision 
that the schizophrenia was not aggravated by service, the 
Board is required to consider the applicability of the 
presumption of aggravation.  As a threshold matter, the 
presumption of aggravation is generally triggered by evidence 
that a preexisting disability has undergone an increase in 
service.  See Maxson v. West, 12 Vet. App. 453, 460 (1999).  

In this case, the was determined to be qualified for military 
duty at his induction examination in February 1969.  There 
was no record of any psychiatric symptoms prior to September 
1969, a period of over six months.  The record shows that the 
veteran entered service as a private and by the time he was 
hospitalized seven months later, his rank was SP4.  His 
service, which was from February 1969 to December 1969, was 
wartime service.  See 38 C.F.R. § 3.2 (1970).  

The service medical records document hospitalization from 
September 1969 into November 1969.  In the November 1969 
narrative summary, it was noted that the veteran's thinking 
was quite loose, his affect was inappropriate, his thinking 
was tangential, and he had a great deal of difficulty talking 
about concrete situations and doing things that were expected 
of him.  It was stated that it was felt by the medical board 
that the veteran should be medically separated from service 
and that the veteran would continue to experience difficulty 
in his further social and industrial adjustment to civilian 
life.  In the narrative summary and on the Medical Board 
Proceedings, DA Form 8-118, it was reported that the degree 
of psychiatric impairment was marked for military duty.  

The post-service evidence of record which was available to 
the rating board in May 1970 showed that at the April 1970 VA 
psychiatric examination, the psychiatrist reported that the 
veteran was obviously in a state of confusion and still 
psychotic.  
The veteran reported that he has worked only three days since 
leaving military service four months earlier and that he had 
quit a job at a Ford automobile assembly plant after three 
days for unexplained reasons.

According to the veteran's self report of his own history, he 
quit college after one semester, worked in a mill for three 
years, was fired and was unemployed for four months before 
joining the military.  The veteran did not report any pre-
service medical treatment, much less hospitalization, for 
psychiatric problems. 

Based on these facts, it is without doubt that any 
schizophrenia that existed prior to service underwent a 
permanent increase in severity during service that caused the 
veteran to be medically discharged and rendered him psychotic 
and essentially dysfunctional in the months immediately after 
service.  See Sondel v. West, 13 Vet. App. 213 (1999) 
[presumption of aggravation triggered when preexisting 
disability underwent a permanent increase in severity during 
service that caused medical discharge].  

The Board notes that this is a different situation from that 
involved in Hunt v. Derwinski where the Court held that the 
presumption of aggravation did not apply to a veteran with a 
preexisting "trick knee" when there was medical evidence of 
"only temporary defects during service," where the veteran 
was not discharged due to the in-service flare-up of his 
preexisting condition and where the veteran had been 
asymptomatic at separation.  See Sondel, at 219 citing Hunt 
v. Derwinski, 1 Vet. App. 292, 295 (1991).  Here, the 
evidence demonstrates not a flare-up but a full blown 
psychotic episode requiring hospitalization of several months 
duration and separation from service.  

The Board must determine whether the RO properly applied the 
presumption of aggravation set forth in 38 U.S.C. § 353 and 
38 C.F.R. § 3.306.  In this regard, the Board notes that in 
addressing a similar situation in Akins v. Derwinski, 1 Vet. 
App. 228, 230-33 (1991), the Court addressed the precursor 
Veterans Regulation, which was essentially identical to 38 
U.S.C. § 353, and found the "specific finding" language to 
be "dispositive."  See Akins, 1 Vet. App. at 232.  In 
addition, in Sondel, the Court noted that the Board in 
finding there was no CUE in a prior RO decision did not note 
any medical evidence indicating, let alone note any 
"specific finding," that the symptomatology for which the 
veteran was discharged represented a natural progression of a 
preexisting condition.  

In the May 1970 rating decision, the RO did not make a 
specific finding of no aggravation as required by the 
Veterans Regulation then in effect.  The RO decision did 
state: "The service department indicated that there was no 
evidence of any aggravation of [the veteran's] condition 
during service."  

Review of the evidence before the RO shows that in the 
November 1969 narrative summary it was stated that it was 
felt that there had "not been serious aggravating factors 
during [the veteran's] tour of duty."  Under diagnosis, the 
narrative summary stated, and the DA Form 8-118 repeated, 
"EXTERNAL PRECIPITATING STRESS:  Minimal (routine military 
duty)."  On the DA Form 8-118, the box in item #20 under 
AGGRAVATED BY ACTIVE DUTY was checked "no".  

The Board must determine whether the comment in the May 1970 
rating decision amounted to a "specific finding" that the 
increase in the veteran's disability was due to the natural 
progress of the disease, and, if so, whether that finding was 
based on  "clear and unmistakable evidence (obvious or 
manifest)" that the increase in disability was due to the 
natural progress of the disease.  In this regard, the Board 
notes that the Court has recently stated medical-judgment 
evidence, standing alone, may in fact be used to rebut the 
wartime presumption of aggravation, so long as that evidence 
rises to the level of "clear and unmistakable evidence".  
See Jordan v. Principi, 16 Vet. App. 335 (2002).  

The apparent basis for the medical board report entry of 
"no" under the heading "aggravated by active duty" on DA 
Form 8-118 was the statement that it was felt that there were 
no serious aggravating factor during the veteran's tour of 
duty and the statement that there was minimal (routine 
military duty) external precipitating stress.  In order for 
the RO to have determined that the presumption of aggravation 
was rebutted by that evidence, it must have be able to draw 
the inference that this was "clear and unmistakable evidence 
(obvious or manifest)" that the increase in the veteran's 
disability was due to the natural progress of the disease.  
It is, however, clear that such an inference would have been 
tentative at best.  The question was not whether there was 
evidence the increase in disability which could be associated 
with some event in service but rather whether it or not the 
increase in disability was due to the natural progress of the 
disease.  That there were "no seriously aggravating 
factors" or that the external precipitating stress was 
"minimal (routine military duty)" does not make it obvious 
or manifest that the increase in disability was due to the 
natural progress of the disease.  See Vanerson v. West, 12 
Vet. App. at 263 (Nebeker, C.J., concurring in part and 
dissenting in part) [inferences from the evidence are 
permitted, but "only an inference that is iron clad and 
copper riveted can be 'unmistakable'"].  

The Board finds, therefore, that the RO did not render a 
"specific finding" that the increase in the veteran's 
disability was due to the natural progress of the disease and 
did not properly apply the presumption of aggravation; and 
that the evidence before the RO did not meet the standard of 
being clear and unmistakable evidence that the increase in 
the veteran's disability was due to the natural progress of 
his disease.  The Board therefore alternatively concludes 
that the May 1970 rating decision contained clear and 
unmistakable error in determining that the veteran's 
schizophrenia was not aggravated by service.  


ORDER

The May 1970 rating decision which denied the veteran's claim 
of entitlement to service connection for schizophrenia was 
clearly and unmistakably erroneous.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

